Citation Nr: 1432414	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-11 036	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for left leg arthritis.

3.  Entitlement to a rating in excess of 10 percent for lumbar disc disease with sciatic nerve involvement prior to April 26, 2011, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Winston-Salem, North Carolina that denied service connection for a skin disorder, right and left knee disability, right and left leg arthritis and a rating in excess of 10 percent for lumbar disc disease.  The Veteran filed a timely appeal.  

During the pendency of the appeal, by rating action dated in April 2012, service connection was granted for pseudofolliculitis barbae, and sprain and degenerative joint disease (arthritis) of the right knee.  This was listed as including the claimed "arthritis of the right leg."  These are full grants of these benefits sought on appeal and they are no longer for appellate consideration.

The April 2012 rating decision also granted a 20 percent disability rating for lumbar disc disease effective from April 26, 2011.  Although a higher rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of the claim for increase. See AB v. Brown, 6 Vet. App. 35 (1993).

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with service-connected lumbar spine degenerative disc disease are more disabling than reflected by the currently assigned disability rating and warrant a higher evaluation.  In the Representative's June 2014 Informal Hearing Presentation, it is averred that private treatment records received since the most recent VA examination in this regard indicate a worsening of radicular symptoms associated with service-connected back disability and that a current VA examination is warranted.  The representative also maintains that although the Veteran's radicular symptomatology is currently incorporated in the service-connected back disorder as a single entity, his symptoms have worsened to the extent that a separate compensable evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8520 is required.  It is requested that this aspect of the claim be addressed upon further adjudication.

Review of the record discloses that the Veteran does not appear to have had a VA compensation and pension examination for several years for the service-connected disorder at issue.  The Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability has increased in severity); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the Veteran will be afforded a current VA examination for the low back.

The Board would also point out that the Veteran is service connected for lumbar degenerative disc disease and contends that he has left leg and knee disability.  The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  As such, the Veteran's VA examination must also address whether a left knee disorder might be secondary to or aggravated by service-connected lumbar spine disease or the newly service connected right knee pathology.  See 38 C.F.R. § 3.310 (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, the Veteran appears to seek continuing VA outpatient treatment for various disorders, including the back and the left knee.  The most recent records date through May 2012 on Virtual VA.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA outpatient records dating from June 2012 through the present should be secured and associated with the claims folder or placed in Virtual VA.

Finally, appellant should be contacted to clarify the claim for "arthritis of the left leg."  Arthritis typically affects joints, and may be part and parcel of the left knee claim.  If so those matters should be combined, if not the claim for "arthritis of the leg" should be clarified as to the joint involved or whether there is other left leg impairment that should be considered.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant to clarify the nature of the claim of "arthritis of the left leg."  Specifically appellant should be requested to clarify whether this is part of the left knee disability claim.  If not, another affected joint should be identified, or if another leg impairment is claimed, that should be specified.  Appellant should be notified that if there is no response in 30 days, it will be concluded that the "leg and knee" claims are essentially involving only the knee.

2.  Request VA outpatient records dating from June 2012 to the present and associate them with the claims folder or Virtual VA.  All attempts to obtain records should be documented.

3.  Schedule the Veteran for an appropriate VA examination to determine the status of the service-connected low back disability and the etiology of the left knee disorder.  The claims folder and access to Virtual VA must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported.  The examiner should provide ranges of motion for the service-connected disorder.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  Any impairment in the lower extremities found secondary to the back disorder should also be detailed.  Radiculopathy should also be examined if present, and the manifestations thereof if found.

The examiner is requested to provide an opinion as to whether there is a relationship between any left knee disability and the service-connected low back disorder or his right knee disorder, specifically, whether it is at least as likely as not that a current left knee disorder is secondary to (proximately due to) or is increased in severity by (aggravated by) the service-connected lumbar disc disease or right knee disorder.

The examination report must include thorough rationale for the opinions and conclusions reached.

In formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

4.  The RO should ensure that the medical report requested above complies with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal, to include whether a separate rating is warranted for neurological disability associated with the service-connected back disorder.  If a benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


